*108
ORDER

Dwight Purk, a pro se Ohio resident, appeals a district court order denying his motion for reconsideration filed pursuant to Fed.R.Civ.P. 60(b). This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking monetary relief, Purk sued the United States and the Internal Revenue Service seeking a refund for the taxable years of 1981 through 1991. On December 11, 2002, the district court dismissed the complaint for lack of subject matter jurisdiction. On January 6, 2003, Purk moved for reconsideration under Rule 60(b) alleging newly discovered evidence. The Rule 60(b) motion was referred to a magistrate judge who recommended that it be denied. Purk did not file objections to the magistrate judge’s report. Therefore, the district court adopted the report and dismissed the motion.
In his timely appeal, Purk argues the merits of his underlying complaint. Purk’s wife has filed a motion to intervene in this appeal.
Purk has waived appellate review of his arguments. The case was referred to a magistrate judge who recommended dismissing the motion. Purk was notified that his failure to file specific objections to the magistrate judge’s report would constitute a waiver of his claims on appeal. Despite the notice, Purk failed to file specific objections to the magistrate judge’s report. Thus, Purk has waived appellate review of his arguments. See Miller v. Currie, 50 F.3d 373, 380 (6th Cir.1995); Howard v. Sec’y of Health & Human Serv's., 932 F.2d 505, 508-09 (6th Cir.1991).
As for the motion to intervene, Purk’s wife was not a party to the original action in the district court. Therefore, her motion to intervene is denied.
Accordingly, we affirm the district court’s order. Rule 34(j)(2)(C), Rules of the Sixth Circuit.